                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-00506-REB

UNITED STATES OF AMERICA,

             Plaintiff,

v.

1. ROBERT LEWIS DEAR, JR.,

             Defendant.



           GOVERNMENT’S MOTION FOR A COMPETENCY EVALUATION
                    PURSUANT TO 18 U.S.C. § 4241(a)


      The United States of America respectfully files the Government’s Motion for a

Competency Evaluation Pursuant to 18 U.S.C. § 4241(a).

      On December 9, 2019, defendant Dear appeared in federal court for his initial

appearance. [Doc. # 8]. During the hearing, defendant Dear stated that he wanted to

represent himself. [Id.]. As a result, the court stopped the hearing and continued it

until December 13, 2019, at 10:00 a.m. [Id.]. The December 13, 2019, hearing is

scheduled to occur in the courtroom of Magistrate Judge Kristen L. Mix.

      If Mr. Dear persists in his request to represent himself at the December 13, 2019,

hearing, the court is required to make an affirmative finding that he is competent before



                                            1
it can determine whether his waiver of his right to counsel is “knowing and voluntary.”

Faretta v. California, 422 U.S. 806, 835 (1975); United States v. DeShazer, 554 F.3d

1281, 1288 (10th Cir. 2009). The level of competency required to waive one’s right to

counsel is the same level of competency that is required to stand trial. Godinez v.

Moran, 509 U.S. 389, 399-400 (1993); DeShazer, 554 F.3d at 1290.

      This Court has authority to order a hearing to determine competency, along with

a psychiatric or psychological examination of the defendant, when there is “reasonable

cause to believe that the defendant may presently be suffering from a mental disease or

defect rendering him mentally incompetent[.]” 18 U.S.C. § 4241(a)-(b).

      At his December 9, 2019, hearing, Mr. Dear told Judge Wang that he is

competent, and the government does not believe that Mr. Dear’s behavior in federal

court suggests otherwise. But the government is aware that the Court must take into

consideration the fact that Mr. Dear was previously found incompetent in the State court

proceedings against him. While that determination is not binding in these federal

proceedings, it offers “reasonable cause” sufficient to justify a new competency

evaluation.

      A new competency hearing is also warranted because the government believes

there were notable problems with the evaluations of Mr. Dear that were performed in the

State proceedings. Additionally, competency findings are time specific and focus on

whether a defendant is “presently suffering from a mental disease or defect to the extent

that he is unable to understand the nature and consequence of the proceedings against

                                            2
him or to assist properly in his defense.” 18 U.S.C. § 4241(d) (emphasis added). The

last attempt to evaluate Mr. Dear was done on October 15, 2019. Mr. Dear refused to

participate in that evaluation and voiced a mistrust of the evaluation process. Despite

Mr. Dear’s refusal to participate, on October 23, 2019, an opinion that Mr. Dear

remained incompetent was rendered based largely on historical information.

      At this time, a new and independent evaluation is appropriate. The government

has retained Dr. Park Dietz, an extremely experienced licensed psychiatrist, who has

reviewed materials in this case and is prepared to evaluate Mr. Dear as soon as

December 17, 2019. A copy of Dr. Dietz’s C.V. is attached hereto as Exhibit 1.

      Pursuant to 18 U.S.C. § 4241(a) and (b) and D.C.Colo.LCrR57.1(b)(24), the

government asks that the court order that a psychiatric or psychological exam of Mr.

Dear be conducted and order that Dr. Dietz be permitted to perform that evaluation.



                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney

                                                By: s/ Pegeen D. Rhyne
                                                PEGEEN D. RHYNE
                                                Assistant U.S. Attorney
                                                U.S. Attorney’s Office
                                                1801 California St., Ste. 1600
                                                Denver, CO 80202
                                                Telephone: 303-454-0200
                                                Fax: 303-454-0406
                                                E-mail: Pegeen.Rhyne@usdoj.gov
                                                Attorney for Government

                                            3
    By: s/ Rajiv Mohan
    RAJIV MOHAN
    Assistant U.S. Attorney
    U.S. Attorney’s Office
    1801 California St., Ste. 1600
    Denver, CO 80202
    Telephone: 303-454-0200
    Fax: 303-454-0406
    E-mail: Rajiv.Mohan@usdoj.gov
    Attorney for Government




4
                              CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019 I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record in this case:

       David Kraut                               David_Kraut@fd.org


                                                 By: s/ Kayla Keiter
                                                 Kayla Keiter
                                                 Legal Assistant
                                                 U.S. Attorney’s Office




                                             5
